United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-859
Issued: February 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 20, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation
effective August 7, 2005 pursuant to 5 U.S.C. § 8113(b); (2) whether an overpayment of
$2,301.88 was created from August 7 to October 1, 2005; and (3) whether the Office properly
denied waiver of the overpayment.
FACTUAL HISTORY
Appellant filed a traumatic injury claim alleging that he sustained a back injury while
lifting items on the flight deck in the performance of duty on March 8, 2003. The claim was
accepted for lumbar and thoracic back strain and permanent aggravation of preexisting thoracic

and lumbar degenerative disc disease.
compensation for wage loss.

Appellant stopped working and began receiving

On June 21, 2004 appellant notified the Office that he had moved to Clearwater, Florida.
By letter dated August 13, 2004, the Office notified him that it proposed to suspend
compensation as correspondence sent to the Clearwater address was returned as undeliverable.
Appellant provided a new Clearwater mailing address on August 20 and September 13, 2004.
The Office referred appellant to a private vocational rehabilitation counselor for
development of a vocational rehabilitation plan in November 2004. In a report dated
December 30, 2004, Glenn Ellis, the rehabilitation counselor, indicated that he met with
appellant on November 16, 2004 and they discussed a rehabilitation plan. The counselor
indicated that a vocational evaluation would be completed and appellant indicated that he
intended to live aboard his recently purchased sailboat and would move to the Fort Lauderdale
area. According to the counselor, appellant would investigate the requirements for obtaining a
sea captain’s license and the availability of jobs.
A vocational evaluation report dated December 28, 2004 was submitted on
January 28, 2005. The evaluator stated that appellant believed that he could find a sea captain’s
position once he obtained his license. A number of other nautical occupations were also
discussed. On February 10, 2005 appellant advised the Office that he had moved and provided
an address in Key West, Florida.
In a vocational rehabilitation report dated February 15, 2005, the counselor stated that
appellant was willing to work in a marina in a lesser paying job if he could not immediately get a
sea captain job after completing training. The counselor reported that, since appellant had
moved to Key West, the file would be transferred to a more local vocational counselor. An
Office rehabilitation specialist indicated on April 1, 2005 that appellant was being referred to a
new vocational counselor.
By letter from an Office claims examiner to appellant dated May 10, 2005, the Office
stated, “We have been advised that you have IMPEDED the rehabilitation efforts of your
assigned vocational rehabilitation counselor.… Specifically, we have been advised that you are
planning to move. It is noted that every time the Office’s rehabilitation branch is approaching
with a plan, you decide to move.” (Emphasis in the original.) Appellant was advised of the
provisions of 5 U.S.C. § 8113(b) and was directed to contact both the claims examiner and the
rehabilitation specialist within 30 days.
The record indicates that appellant met with the new vocational counselor, Alicia F. Soto,
on May 18, 2005. The report from the counselor indicated that vocational goals regarding
obtaining a sea captain’s license was discussed. The counselor reported that appellant’s sailboat
was in dry dock being repaired and appellant’s current address was in Moore Haven, Florida.
According to the counselor, the case would be placed on hold until further contact from the
Office; she stated, “Since [appellant] is planning to stay in the Fort Myers area, on May 18, 2005
he chose not to develop a job placement plan in Key West.”

2

A memorandum dated May 20, 2005 from Gregory A. Price, an Office rehabilitation
specialist, to the claims examiner, stated that appellant “has not cooperated in the development of
his [vocational rehabilitation] program since he has relocated on several occasions following
initiation of [vocational rehabilitation] efforts in Florida.” The specialist stated that occupations
aboard a sea vessel would exceed his current work restrictions; entry level wages for cashiers,
retail salespersons and counter clerks in various Florida locations were noted. According to the
rehabilitation specialist, appellant could earn $270.00 per week.
In a letter to appellant dated May 20, 2005, the Office claims examiner stated that he was
“writing in reference to the plan developed by you and your rehabilitation counselor for your
return to work as a cashier, earning wages of $270.00 per week.” The claims examiner stated
that the counselor had advised that appellant had begun, or would shortly begin, looking for
employment and “you will receive 90 days of assistance from the Office to help you meet this
goal. At the end of the 90-day period, whether you are actually employed or not, the Office will
in all likelihood reduce your compensation based on your ability to earn wages of $14,040.00 per
year.”
Appellant responded in a letter dated May 23, 2005 that he intended to comply with
vocational rehabilitation. He stated that he had damage to his sailboat and moved to Moore
Haven, where the boat yard rates were more affordable.
By decision dated July 18, 2005, the Office stated that it was adjusting appellant’s
compensation in accordance with provisions of 5 U.S.C. § 8113(b) and 5 U.S.C. § 8104. The
Office stated that had appellant cooperated with vocational rehabilitation efforts, he would have
been able to perform the position of cashier II. The Office reduced appellant’s compensation
based on an adjusted earning capacity of $279.95 per week as of August 7, 2005. The net
compensation was $757.88 every 28 days. A memorandum dated July 14, 2005 from Mr. Price
stated that appellant “declined to cooperate in [vocational rehabilitation] efforts in the Key West
area since he claimed that he did not know where he would be permanently residing.” The
memorandum stated that appellant had not contacted the rehabilitation counselor, Ms. Soto, to
cooperate in job placement efforts and he had not provided any indication that he was engaged in
job search activities.
Appellant continued to receive, through direct deposit, compensation payments of
$1,529.88 on September 3, 2005 for the period August 7 to September 3, 2005, and on
October 1, 2005 for the period September 4 to October 1, 2005. Appellant also received a
compensation payment of $757.88 for the period September 4 to October 1, 2005 on
October 7, 2005.
By letter dated October 24, 2005, the Office advised appellant of a preliminary
determination that an overpayment of $2,301.88 was created. The Office also made a
preliminary finding that appellant was at fault because he accepted payments he knew or should
have known were incorrect.
In a decision dated January 20, 2006, the Office finalized its preliminary determination
that an overpayment of $2,301.88 was created and appellant was not entitled to waiver since he

3

was at fault in creating the overpayment. The Office directed appellant to send a payment for the
entire overpayment amount.
LEGAL PRECEDENT
Pursuant to 5 U.S.C. § 8104, the Secretary of Labor may direct a permanently disabled
individual whose disability is compensable under the Federal Employees’ Compensation Act to
undergo vocational rehabilitation.1 Section 8113(b) of the Act provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his wageearning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2
ANALYSIS
The Office relied on 5 U.S.C. § 8113(b) in this case to reduce appellant’s compensation
as of August 8, 2005. The Board finds that the evidence does not establish that appellant failed,
without good cause, to undergo vocational rehabilitation when so directed.
As the language of section 8113(b) indicates, a claimant must fail to undergo vocational
rehabilitation “when so directed.” It is not clear from the record specifically what appellant
failed to perform with respect to vocational rehabilitation that he was directed to perform. The
July 14, 2005 memorandum accompanying the July 18, 2005 decision stated that appellant had
declined to cooperate with the rehabilitation counselor, Ms. Soto, when he stated that he did not
know where he would be permanently residing. Appellant had stated to Ms. Soto on May 18,
2005 that he had to move his boat for repairs to Moore Haven and he provided a new address.
The May 19, 2005 report from Ms. Soto did not state that appellant had declined to cooperate. It
was concluded that the case would be placed on hold pending further development.3
The July 14, 2005 memorandum also asserted that appellant did not contact Ms. Soto to
cooperate and failed to provide indication that he was engaged in job search activities. Appellant
1

See also 20 C.F.R. § 10.519. This section provides that an injured employee who has a loss of wage-earning
capacity is presumed to be permanently disabled under section 8104.
2

Demetrius Beverly, 53 ECAB 305 (2002); Jorge E. Sotomayor, 52 ECAB 105, 106 (2000).

3

The report appeared to state both that if the change in residence was not permanent then a rehabilitation plan in
Key West could be developed, but then also stated appellant was planning to stay at his new location and appellant
chose not to develop a job placement plan in Key West.

4

did meet with Ms. Soto on May 18, 2005 and it is not clear what additional contact was
envisaged at that time. With respect to job search activities, the report from Ms. Soto did not
indicate that appellant was directed to perform specific job search activities. Moreover, on
May 20, 2005, the Office rehabilitation specialist apparently concluded that appellant could not
perform work on a sea vessel based on his physical restrictions and appellant for the first time
was advised of a rehabilitation plan for a cashier position. No further explanation was provided
and it is not clear what job search activities would be relevant to this vocational rehabilitation
plan.
The May 10, 2005 letter from the Office claims examiner directed appellant to contact
him and the rehabilitation counselor. Appellant met with a vocational counselor on May 18,
2005 and sent a May 23, 2005 letter to the Office indicating that he was participating in
vocational rehabilitation but had to move his boat to Moore Haven. There is no specific action
that appellant failed to perform as directed based on the May 10, 2005 letter. With regard to the
May 20, 2005 letter, it did not direct appellant to perform any specific vocational rehabilitation
activities. In addition, the letter stated that appellant would receive 90 days of assistance to meet
vocational rehabilitation goals. The July 18, 2005 decision was issued prior to the end of the 90day period.
The Board finds that the evidence of record does not establish that appellant failed to
undergo vocational rehabilitation when so directed. The record does not indicate that appellant
failed to meet with a vocational counselor or failed to perform specific vocational rehabilitation
activities as directed. Accordingly, the Board finds the Office improperly relied on 5 U.S.C. §
8113(b) in reducing appellant’s compensation.
Since the overpayment determination was based on the reduction in compensation, the
overpayment decision must be set aside. It appears from the evidence of record appellant may
have received an additional compensation payment for the period September 4 to
October 1, 2005. On remand the Office should make relevant findings and after such further
development as it deems necessary, issue an appropriate decision.
CONCLUSION
The Office did not properly reduce appellant’s compensation pursuant to 5 U.S.C.
§ 8113(b). The case will be remanded for further development on the issue of an overpayment of
compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office dated July 18, 2005 is
reversed. The overpayment decision dated January 10, 2006 is set aside and the case remanded
to the Office for further action consistent with this decision of the Board.
Issued: February 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

